Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 Nov 2020 have been fully considered but they are not persuasive. 
Applicant has argued that Clark contemplates higher pressures (e.g., 0-25 mbar) as part of its process and the higher pressure discussed by Clark is limited to embodiments which utilize a crystallizer to at least partially dry PET flakes prior to extrusion. Thus, Applicant argues that this embodiment does not relate to the present claims.
Applicant has not claimed the absence of a crystallizer in the limitations of the claims. Further, applicant appears to be claiming (claim 21) a viscosity that is within the criteria of the predetermined viscosity level taught by Clark ([0039]). Thus, it does not appear that applicant’s PET flakes are any wetter or drier than those taught in Clark, and the discussion of a crystallizer is not relevant. 

Applicant has argued that Clark does not teach or suggest the use of such a sensor in a feedback loop with the first vacuum pump in order to ensure that the extruded polymer melt has a particular intrinsic viscosity. To the contrary Clark does disclose a viscosity sensor that is in a feedback loop with the pressure in the MRS section to ensure that the polymer has a minimum viscosity ([0039]). 


Clark does not explicitly teach two vacuum pumps in parallel, but a simple duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. Clark does teach that the MRS section may be fitted with a “series of vacuum pumps” ([0036]). Thus, the use of more than one vacuum pump in Clark is not outside of the bounds of Clark’s disclosure. 
Rabiser is used only to explicitly teach that one may arranged two vacuum pumps in parallel, shutting down one vacuum pump while the other vacuum pump is being cleaned, and then resuming operations with both vacuum pumps after the cleaning operation.  These limitations are taught in Fig. 1 and [0075] of Rabiser. 
Applicant has not pointed to anywhere in Clark or Rabiser that constitutes a teaching away or any indication that the combination results in something that is unsatisfactory for its intended purpose (see MPEP 2143.01). Applicant is simply arguing that Rabiser is non-analogous art. Rabiser and Clark both relate to the drawing and extruding of polymer melts. Thus, they are analogous art. Applicant has pointed to amended claim 23 to support their argument, but Applicant has not submitted an amended claim 23. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “The method of Claim 1, wherein is the particular viscosity level below about 0.79 dL/g.” The limitation is indefinite as it does not recite what “wherein” references. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub No 2015/0069655 A1, hereinafter “Clark”) in view of Rabiser et al. (US Pub No 2015/0343672, hereinafter “Rabiser”).

Regarding claim 1, Clark teaches a method of manufacturing bulked continuous carpet filament ([0002]), the method comprising: 
(A) providing a multi-screw extruder that comprises: (i) an MRS Section comprising a plurality of satellite screws ([0033] teaches providing a plurality of satellite screw), each of the plurality of satellite screws mounted to rotate about its respective central axis ([0034] teaches rotating them about a central axis, see Fig. 3); 
(B) providing a first vacuum pump ([0036] teaches providing a first vacuum pump) configured to independently maintain a pressure within the MRS Section between about 0 millibars and about 40 millibars ([0036] teaches providing a pressure in the MRS section between .5 and 5 millibars), the first vacuum pump being operatively coupled to the MRS Section via a first opening ([0036] states that the vacuum pump is coupled to the MRS via a suitable opening);  

 (D) using the first vacuum pump to maintain the pressure within the MRS Section to between about 0 millibars and about 5 millibars ([0036] teaches the vacuum pump provides a pressure in the MRS section between .5 and 5 millibars); 
(E) passing a polymer melt comprising recycled PET through the multi-screw extruder while the first vacuum pump is maintaining the pressure in the MRS Section between about 0 millibars and about 5 millibars ([0036] teaches that the vacuum pump removes contaminants as the polymer passes through the MRS section; [0036] also teaches the vacuum pump maintains a pressure of .5 to 5 millibars); and 
(F) after the step of passing the polymer melt through the multi-screw extruder, feeding the polymer melt into a first polymer transfer line and a second polymer transfer line ([0076] teaches the extruder is coupled, via a suitable pipe, connector, etc.) to one or more inlets of one or more spinning machines).
(K) providing a viscosity sensor ([0039] teaches the use of a viscosity sensor); 

(M) using the first vacuum pump to reduce the pressure ([0039] teaches reducing the pressure in the MRS section in response to a drop in viscosity) in the MRS Section in response to the viscosity sensor measuring the intrinsic viscosity to be below ([0039] teaches reducing the pressure in the MRS section in response to a drop in viscosity below a predetermined level of 0.8 g/dL) a particular viscosity level. 

Clark does not explicitly teach (G) shutting down the second vacuum pump for cleaning; (H) raising the pressure within the MRS Section to between about 20 millibars and about 40 millibars; (I) cleaning the second vacuum pump; (J) continuing to pass the polymer melt comprising recycled PET through the multi- screw extruder while the first vacuum pump maintains the pressure in the MRS Section at between about 20 millibars and about 40 millibars and feeding the polymer melt into the first polymer transfer line and the second polymer transfer line; (N) powering up the second vacuum pump after cleaning; and (O) reducing the pressure within the MRS Section back to between about 0 millibars and about 5 millibars using the first vacuum pump and the second vacuum pump.
 
Clark does teach the use of a vacuum pump to maintain a pressure within the MRS Section between about 20 millibars and about 40 millibars ([0068] teaches the use of a pressure regulation system to maintain the pressure in the MRS at any suitable pressure between 0 and 25 millibars) and that in other embodiments the MRS section may be fitted with a “series of vacuum prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B.

	In the same field of endeavor Rabiser teaches that multiple vacuum pumps are provided in parallel (see Fig. 1) so as to provide redundancy and ensure the continuous operation of the entire system, thus one vacuum system may be shut off while another is left operating ([0074]-[0075] teaches multiple vacuums in parallel to provide redundancy).  Further, Rabiser teaches that one vacuum pump may be cleaned while the other pump is left operating ([0075]). 
	It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy. 
	Further it would be obvious to provide one vacuum pump producing 20-40 millibars alone, as Clark teaches that one vacuum pump may produce 0-25 millibars ([0068]). As such, one would predictably expect a single vacuum pump to produce less of a vacuum pressure than two vacuum pumps combined. 

Regarding claim 2, Clark teaches 
(P) providing a first spinning machine; ([0042] teaches providing a spinning machine 500)
(Q) using the first spinning machine to produce bulked continuous carpet filament via the first polymer transfer line ([0042] teaches the spinning machine produces bulked continuous filament); 

It would have been obvious to a person having ordinary skill in the art to duplicate the number of spinning machines. Duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B. (citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)).

	Regarding claim 4, Clark does not explicitly teach continuing to use the first and second spinning machines to produce bulked continuous carpet filament while the second vacuum pump is shut down for cleaning. However, Rabiser teaches that multiple vacuum pumps are provided in parallel (see Fig. 1) so as to provide redundancy and ensure the continuous operation of the entire system ([0074]-[0075]). Thus, the continuous operation of the system in Clark would be to continue to produce bulked continuous carpet filament while one vacuum is shut down. 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of 

Regarding claim 5, Clark does not explicitly teach shutting down the first vacuum pump while the second vacuum pump is running. 
In the same field of endeavor Rabiser teaches that multiple vacuum pumps are provided in parallel (see Fig. 1) so as to provide redundancy and ensure the continuous operation of the entire system, thus one vacuum system may be shut off while another is left operating ([0074]-[0075] teaches multiple vacuums in parallel to provide redundancy).  Further, Rabiser teaches that one vacuum pump may be cleaned while the other pump is left operating ([0075]). 
Thus, shutting down the first vacuum while the second vacuum is running is obvious in view of Rabiser’s teaching of providing redundancy for each vacuum pump. 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 6, Clark does not explicitly teach using a second vacuum pump to reduce the pressure within the MRS Section to about 30 millibars. However, Clark does teach that a vacuum may be used to maintain a pressure between 0 and 25 millibars ([0080]). 
As the ranges are close, a prima facie case of obviousness is present where the ranges do not overlap but are merely close. See MPEP 2144.05.I. (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and stating “a prima 
30 millibars is obvious in light of the range of 0 to 25 millibars. Clark teaches that one vacuum produces a pressure of 0 to 25 millibars ([0080]). Thus, in order for one vacuum pump to compensate for another vacuum pump being shut down it would have to produce a pressure twice that of one vacuum, which would be in the range of 30 millibars. 

Regarding claim 7, Clark does not explicitly teach wherein shutting down the first vacuum pump for cleaning comprises mechanically isolating the first vacuum pump from the MRS Section. 
In the same field of endeavor Rabiser teaches the use of an upstream or downstream valve to isolate a vacuum system while the vacuum is being cleaned ([0075]). 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 8, Clark does not explicitly teach while the first vacuum pump is shut down for cleaning, cleaning one or more components that make up the first vacuum pump. 
In the same field of endeavor Rabiser teaches cleaning one or more components while a vacuum system is shut down ([0075]). 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of 

Regarding claim 9, Clark does not explicitly teach wherein the one or more components are selected from the group consisting of: one or more catch pots; one or more pipes; and one or more elbows. 
In the same field of endeavor Rabiser teaches cleaning cooling tubes (a pipe) while the vacuum is shut down for cleaning ([0075]). 
It would have been obvious to incorporate the teaching of Rabiser into Clark, as Clark specifically mentions that in other embodiments the MRS section may be fitted with a “series of vacuum pumps” ([0036]), and Rabiser merely teaches how a series of vacuum pumps could operate to provide the desired redundancy.

Regarding claim 10, Clark teaches grinding a plurality of recycled PET bottles into a group of polymer flakes (see Abstract, step A); washing the group of polymer flakes to remove at least a portion of one or more contaminants from a surface of the flakes (see Abstract step B and C and [0027]), the group of flakes comprising a first plurality of flakes that consist essentially of PET and a second plurality of flakes that do not consist essentially of PET (see Abstract step C and [0027]); after the step of washing the first plurality of flakes: (i) scanning the washed group of flakes to identify the second plurality of flakes (see Abstract step C and [0027]); and (ii) separating the second plurality of flakes from the first plurality of flakes (see Abstract step C and [0027]); and melting the first plurality of flakes into the polymer melt prior to passing the polymer melt through the multi-screw extruder (see Abstract step D and E).

Regarding claim 21, Clark teaches a particular viscosity below about 0.79 dL/g ([0040] teaches the recycled polymer melt has an intrinsic viscosity of at least about 0.79 dL/g; [0039] teaches an intrinsic viscosity of below about 0.8 g/dL as a predetermined level). 

Regarding claim 22, Clark teaches wherein at least one of the first vacuum pump and the second vacuum pump comprises a jet vacuum pump ([0037] teaches the use of a jet vacuum pump attached to the MRS extruder; ).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL SPIEL/Examiner, Art Unit 1748       
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742